


116 HR 1674 IH: Veterans Improved Access and Care Act of 2019
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1674
IN THE HOUSE OF REPRESENTATIVES

March 11, 2019
Mr. Tipton (for himself and Mr. Crow) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To require the Secretary of Veterans Affairs to carry out a pilot program to expedite the onboarding process for new medical providers of the Department of Veterans Affairs, to reduce the duration of the hiring process for such medical providers, and for other purposes.

 
1.Short titleThis Act may be cited as the Veterans Improved Access and Care Act of 2019. 2.Pilot program on expediting the Department of Veterans Affairs process for onboarding new medical providers (a)Pilot program authorized (1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of expediting the process of the Veterans Health Administration for onboarding new medical providers. 
(2)Goal for programUnder the pilot program, the Secretary shall seek to reduce the length of time it takes to onboard medical providers to no more than 60 days. (b)Locations (1)In generalThe Secretary shall select not fewer than ten medical facilities of the Department of Veterans Affairs at which to carry out the pilot program. 
(2)Regional diversityThe medical facilities selected under paragraph (1) shall be located in regionally diverse areas, as determined by the Secretary. (3)PriorityIn selecting medical facilities under paragraph (1), the Secretary shall give priority to medical facilities facing hiring shortages of licensed independent medical providers. 
(c)Onboarding process definedIn this section, the term onboarding process means the process of bringing on a medical provider applicant after the medical provider is offered a tentative position, including certification of credentialing, background investigation, assessment of health status, and such other actions as are necessary for starting employment. 3.Strategy to reduce duration of hiring process of Department of Veterans Affairs for licensed professional medical providers (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a strategy to reduce the duration of the hiring process of the Department of Veterans Affairs for licensed professional medical providers by half. 
(b)Expedited certificationThe strategy submitted under subsection (a) shall describe how the overall certification of credentials process of the Department for licensed professional medical providers can be expedited.  